MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                     FILED
      this Memorandum Decision shall not be                                 Aug 19 2019, 10:13 am
      regarded as precedent or cited before any
                                                                                 CLERK
      court except for the purpose of establishing                           Indiana Supreme Court
                                                                                Court of Appeals
      the defense of res judicata, collateral                                     and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      David E. Mosley                                          Curtis T. Hill, Jr.
      Jeffersonville, Indiana                                  Attorney General of Indiana
                                                               Angela Sanchez
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Noah W. Nevil, Sr.,                                      August 19, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-1497
              v.                                               Appeal from the Floyd Circuit
                                                               Court
      State of Indiana,                                        The Honorable J. Terrence Cody,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               22C01-1506-MR-1071



      Mathias, Judge.


[1]   Following a jury trial in Floyd Circuit Court, Noah Nevil (“Nevil”) was

      convicted of murder and sentenced to sixty-five years of incarceration. Nevil


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019                Page 1 of 14
      appeals and presents two issues for our review, which we restate as: (1) whether

      the trial court abused its discretion by denying Nevil’s motion to suppress his

      confession to the police, and (2) whether the State presented evidence sufficient

      to support his conviction.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In the early morning hours of February 7, 2015, someone telephoned 911 and

      reported that a house on Park Avenue in New Albany, Indiana, was on fire.

      The first public safety officer to arrive at the scene of the fire, New Albany

      Police Department (“NAPD”) Officer Andrew Byrne (“Officer Byrne”), went

      inside the burning home and found the victim in this case, Earl Moore

      (“Moore”), lying on the floor in a back room. Officer Byrne sought the help of

      firefighters, and they pulled Moore from the home. Moore was taken to the

      hospital, where he was pronounced dead.


[4]   Firefighters informed the police that the fire appeared to have been intentional,

      so the police started a death investigation. As the police secured the scene of the

      fire, Nevil approached NAPD Officer Derek Traughber, and pointed out a

      wallet lying on the ground in a tire rut. The wallet was lying below street level

      and was not visible without the aid of the officer’s flashlight. Nevil informed

      another NAPD officer, Shawn Kesling (“Officer Kesling”) that a friend told

      him that there had been a fire, so he stopped by to see what was happening.

      Nevil also told Officer Kesling that Moore was a personal friend and that he

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019   Page 2 of 14
      had heard that two other individuals had been beating and robbing people in

      the area. Shortly thereafter, Nevil spoke with another NAPD officer Eric May

      and told him that he heard about the fire by listening to a police scanner

      application on his phone.


[5]   NAPD Detective Steven Harris (“Detective Harris”) interviewed Nevil later

      that same day. During the interview, Nevil attempted to minimize his

      familiarity with Moore, at one point even asking who Moore was. Nevil

      eventually admitted that he was friends with Moore and again claimed to have

      heard of the fire through a scanner app on his phone. Nevil claimed that, on the

      night of the fire, he had been with his fiancée and later went to an establishment

      near the Ohio River. There, he claimed to have heard about the fire on his

      phone. Nevil told Detective Harris, however, that his phone was now

      inoperable because he had dropped it in the toilet. Nevil eventually told

      Detective Harris that Moore was a close friend and a disabled veteran who had

      a prescription for methadone. Nevil also told the police that Moore sold his

      methadone to supplement his income.


[6]   Forensic examination of Moore’s body indicated that Moore had not died of

      smoke inhalation. Instead, he had suffered blunt force trauma to his head and

      manual or ligature strangulation. His face, ear, and throat had also been cut,

      but these wounds were superficial and did not cause his death. Moore also had

      soot in his trachea, indicating he was still alive when the fire began. The cause

      of death was determined to be blunt force trauma to the head and strangulation.

      Examination of the scene of the fire revealed that it had been intentionally set.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019   Page 3 of 14
      The fire started in the corner of an upholstered chair where Moore typically sat.

      Moore’s dog was also found locked in the bathroom, which was atypical. The

      dog died as a result of the fire. Moore also had a video camera security system

      installed in his house, but the digital video recorder (“DVR”) portion of the

      system was missing. However, video surveillance from other sources

      contradicted Nevil’s claims about where he had been on the night of the fire.

      Indeed, video surveillance indicated that Nevil’s vehicle was near Moore’s

      house almost immediately after the fire was set.


[7]   On June 14, 2015, Nevil was arrested on an out-of-state warrant from Kentucky

      that appeared in the National Crime Information Center (“NCIC”) database.

      The following day, Nevil appeared in court and waived extradition. On June

      16, 2015, NAPD Detectives Steve Bush (“Detective Bush”) and Carrie East

      (“Detective East”) interviewed Nevil again. Detective Bush had known Nevil

      for years and had a good rapport with him. During the interview, the police

      confronted Nevil with the inconsistencies in his statements. Eventually, Nevil

      admitted that he had gone to Moore’s house to buy methadone and got into an

      argument with Moore. He claimed Moore hit him with a telephone and that,

      when he tried to leave, Moore followed him to the door. Nevil claimed that

      Moore reached for an umbrella that had a knife built into it, and the two

      struggled over the weapon, cutting Moore. When Nevil pushed Moore, he fell

      and hit his head on a coffee table. Nevil then admitted to strangling Moore and

      hitting him in the head with a heavy ashtray. Nevil further admitted that he

      took methadone pills and removed the DVR recorder from the security system.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019   Page 4 of 14
      He also admitted that he lit a blanket on fire and threw it on Moore’s chair in

      an attempt to destroy the scene of the crime. He stated that he then threw most

      of his clothes and the DVR into the Ohio River, but he accidentally dropped

      Moore’s wallet outside Moore’s home where it was later found.


[8]   Subsequent testing of blood stains found on the shirt Nevil had been wearing on

      the night of the fire revealed a mixture of DNA matching that of Moore and

      Nevil. Although not as conclusive as many DNA tests, the test indicated that

      there was a 1 in 7,600 chance that the DNA combination did not belong to

      Moore and Nevil.1


[9]   On June 17, 2015, the State charged Nevil with murder and Level 2 felony

      arson resulting in serious bodily injury. On November 21, 2016, Moore filed a

      pre-trial motion to suppress his June 14, 2015 statement to the police. The trial

      court held hearings on the motion to suppress on April 19 and June 22, 2017.

      Following further briefing by the parties, the trial court denied the motion to

      suppress on July 12, 2017.




      1
          Specifically, the forensic DNA report stated:
                 Assuming two contributors, the probability of randomly selecting an unrelated individual
                 who could be included as a contributor to the mixture obtained from Exhibit 28.Q1 [a swab
                 of a light brown stain on the right side of Nevil’s shirt] is listed below for the following
                 populations:
                                 1 in 7.6 thousand US Caucasians
                                 1 in 62 thousand US African Americans
                                 1 in 17 thousand US Southwest Hispanics
      Ex. Vol., State’s Ex. 90, p. 11. As Nevil is Caucasian, see Appellant’s Confidential App. Vol. 4, p. 94, the
      chance of selecting a random contributor is 1 in 7,600.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019                     Page 5 of 14
[10]   A seven-day jury trial commenced on April 30, 2018. Nevil renewed his motion

       to suppress at the beginning of the trial and objected when his statements to the

       police were offered into evidence. At the conclusion of the State’s case-in-chief,

       Nevil moved to strike his statement and for a directed verdict. The trial court

       denied both motions, and the trial continued. On May 10, 2018, the jury found

       Nevil guilty of murder but not guilty of arson causing serious bodily injury. At a

       sentencing hearing held on May 31, 2018, the court sentenced Nevil to sixty-

       five years of incarceration. Nevil now appeals.


                                                I. Motion to Suppress

[11]   Nevil’s main argument2 on appeal is that the trial court erred when it denied his

       motion to suppress his statement to the police. Because Nevil is appealing

       following his conviction and is not appealing the trial court’s interlocutory

       order denying his motion to suppress, the question is properly framed as

       whether the trial court erred in admitting his statement into evidence. Collins v.

       State, 822 N.E.2d 214, 218 (Ind. Ct. App. 2005), trans. denied. Questions

       regarding the admission of evidence are left to the sound discretion of the trial

       court, and we review the court's decision only for an abuse of that discretion.

       Shelby v. State, 986 N.E.2d 345, 359 (Ind. Ct. App. 2013), trans. denied. A trial

       court abuses its discretion if its decision is clearly against the logic and effect of

       the facts and circumstances before the court, or if the court has misinterpreted




       2
        As discussed infra, Nevil’s argument regarding the sufficiency of the evidence is premised on his claim that
       his statement was improperly admitted.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019                   Page 6 of 14
       the law. Id. But whether the challenge is made by a pre-trial motion to suppress

       or by trial objection, our standard of review of rulings on the admissibility of

       evidence is essentially the same. Collins, 822 N.E.2d at 218. We do not reweigh

       the evidence, and we consider conflicting evidence most favorable to the trial

       court’s ruling, but we also consider the uncontested evidence favorable to the

       defendant. Id.


[12]   Nevil contends that his statement to the police should have been suppressed

       because, he insists, Indiana police had no authority to arrest him on the

       Kentucky warrant for a probation violation. He therefore claims that his arrest

       based upon the Kentucky warrant violated his Fourth Amendment rights.3

       Since his arrest was allegedly invalid, Nevil claims that his confession to the

       police taken after his arrest should be suppressed.


[13]   In support of his argument, Nevil claims that the United States Supreme Court

       “has determined that a detainer order for a probation violation is not

       recognized under the Interstate Agreement on Detainers [“IAD”] codified at

       [Indiana Code section] 35-33-10-4.” Appellant’s Br. at 14. In support of this,

       Nevil cites the Court’s holding in Carchman v. Nash, 473 U.S. 716 (1985), which

       was in turn cited by the Indiana Supreme Court in Crawford v. State, 669 N.E.2d
3
         Although Nevil mentions both the Fourth Amendment to the United States Constitution and Article 1,
       Section 11 of the Indiana Constitution, he develops no argument as to how application of Article 1, Section
       11 would result in a different conclusion. Any separate claim under the Indiana Constitution is therefore
       waived. See Abel v. State, 773 N.E.2d 276, 278 n.1 (Ind. 2002) (concluding that state constitutional claim was
       waived where defendant presented no authority or independent analysis supporting separate standard under
       state constitution).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019                    Page 7 of 14
       141 (Ind. 1996). In Crawford, our supreme court noted that the Court in

       Carchman “held that [IAD] Article III does not apply to detainers based on

       probation-violation charges.” Id. at 149 n.6.


[14]   The present case, however, does not implicate the IAD. The purpose of the

       IAD was explained by our supreme court in Sweeney v. State:


                The [IAD] was created to solve several problems which arose
                from the use of detainers. . . .[4] Before the [IAD] was enacted,
                there was no legal mechanism for prisoners to clear detainers
                filed against them by authorities outside the jurisdiction in which
                they were imprisoned. Consequently, detainers had the capability
                of restricting, circumscribing, or disrupting the activities,
                including rehabilitative activities, of prisoners within the sending
                state’s prison. . . . As a result of the problems created by the use
                of detainers, the federal government and all the states that
                adopted the IAD determined that the primary purpose of the
                IAD would be to provide for expeditious disposition of all
                outstanding charges which may affect the conditions or duration
                of imprisonment and treatment, and also to prescribe procedures
                by which a state may obtain a prisoner incarcerated in another
                state. The IAD also provide[s] cooperate procedures among
                member states to facilitate such disposition.


       704 N.E.2d 86, 95–96 (Ind. 1998) (citations and internal quotations omitted). In

       Carchman, the Court held that a prisoner in one state does not have the right to




       4
         “Although the IAD does not define a detainer, the congressional record provides that ‘[a] detainer is a
       notification filed with the institution in which a prisoner is serving a sentence, advising that he is wanted to
       face pending criminal charges in another jurisdiction.’” Sweeney v. State, 704 N.E.2d 86, 95 (Ind. 1998)
       (quoting United States v. Mauro, 436 U.S. 340, 359 (1978)).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019                      Page 8 of 14
       resolution of pending probation violations in another state under the IAD

       because the IAD applied only to pending criminal charges. 473 U.S. at 725.

[15]   Carchman is inapplicable here because Nevil does not seek resolution of the

       pending probation violation in Kentucky under the IAD. He instead claims that

       his arrest on the Kentucky warrant was invalid. This does not implicate the

       IAD, and his references to cases involving the IAD are inapposite.

[16]   Nevil also argues that the police could not properly arrest him based on the

       Kentucky warrant because such is not authorized by the Uniform Criminal

       Extradition Act (“UCEA”), codified at Indiana Code section 35-33-10-3. He

       refers specifically to subsection (15) of this statute, which provides:


               The arrest of a person may be lawfully made also by an officer or
               a private citizen without a warrant upon reasonable information
               that the accused stands charged in the courts of another state
               with a crime punishable by death or imprisonment for a term
               exceeding one (1) year; but when so arrested the accused must be
               taken before a judge with all practicable speed, and complaint
               must be made against him under oath setting forth the ground for
               the arrest as in the last preceding subsection; and thereafter his
               answer shall be heard as if he has been arrested on warrant.


       I.C. § 35-33-10-3(15) (emphases added). Since he has not been charged in

       Kentucky with a crime punishable by death or imprisonment for a term

       exceeding one year, Nevil argues that the State could not justify his arrest based

       on the UCEA. But this subsection only applies to warrantless arrests. Here,

       Nevil was arrested based upon an active warrant found in the NCIC database.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019   Page 9 of 14
[17]   We decline to hold that the arrest of an individual based upon a warrant in the

       NCIC database is “warrantless.” To the contrary, an arrest based on a warrant

       found in the NCIC database is, by definition, not a warrantless arrest. This is

       true regardless of the reason for the warrant issued in the issuing state. Indeed,

       the following provision of the UCEA clearly allows for the extradition of

       detainees in Indiana based upon an accusation of a probation violation in a

       requesting state:


               A warrant of extradition shall not be issued unless the documents
               presented by the executive authority making the demand show
               that:
                   (a) except in cases arising under subsection 7 of this section,
                   the accused was present in the demanding state at the time of
                   the commission of the alleged crime, and thereafter fled from
                   the state;
                   (b) the accused is now in this state; and
                   (c) he is lawfully charged by indictment found or by
                   information filed by a prosecuting officer and supported by
                   affidavit to the facts, or by affidavit made before a magistrate
                   in that state, with having committed a crime under the laws of
                   that state, or that he has been convicted of a crime in that
                   state and has escaped from confinement or has broken the
                   terms of his bail, probation, or parole, or that the sentence
                   or some portion of it otherwise remains unexecuted and that
                   the person claimed has not been discharged or otherwise
                   released from the sentence.


       I.C. § 35-33-10-3(5). This section clearly provides that a warrant for extradition

       may be issued for a person in Indiana if that person has been convicted of a

       crime in the demanding state and “has broken the terms of his . . . probation[.]”

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019   Page 10 of 14
       Id. It would make little sense to hold that a person may be extradited to another

       state based on an alleged probation violation but that this person could not be

       arrested based on such a warrant. We therefore conclude that Nevil’s arrest by

       Indiana police based on the Kentucky warrant was not a warrantless arrest.

[18]   Nevil argues that there is no Indiana case regarding whether arresting a

       defendant on an outstanding warrant for a probation violation in another state

       is proper. He therefore cites cases from other jurisdictions. We agree with the

       State, however, that this issue was decided in Shotts v. State, 925 N.E.2d 719

       (Ind. 2010).

[19]   In Shotts, Indiana police officers received a call from a sheriff in Alabama

       informing them that there was a felony warrant for Shotts’s arrest in Alabama.

       The local police confirmed the presence of the warrant in the NCIC database

       and eventually arrested Shotts. Before our supreme court, Shotts argued, as he

       had at trial, that the Indiana police had arrested him without legal authority and

       that the subsequent search of his person was improper. Specifically, he argued

       that the Alabama warrant was not supported by probable cause and that the

       Indiana police did not act in good faith because they did not obtain a paper

       copy of the warrant before arresting him. In addressing these arguments, our

       supreme court noted that, “in extradition proceedings the receiving state is not

       to review the probable cause determination of the demanding state.” Id. at 724

       (citing Bailey v. Cox, 260 Ind. 448, 452, 296 N.E.2d 422, 425 (1973) (holding

       that any challenge to an out-of-state arrest warrant under the UCEA must be

       resolved in the demanding state)). The court further concluded that the same

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019   Page 11 of 14
       reasoning applies to the evaluation of an arrest in a receiving state based on a

       warrant issued by another state. Id. The court also held that the Indiana police,

       at the very least, acted in good faith in relying upon the Alabama warrant. Id. at

       725–26.

[20]   We read Shotts to hold that Indiana police may reasonably rely on the validity

       of an out-of-state warrant contained in the NCIC database. Although the

       warrant in Shotts was for a felony, and the warrant here was for a probation

       violation, we think this is a distinction without a difference. As noted above, the

       UCEA clearly allows for the extradition of probationers accused of violating the

       terms of their probation from another state. We therefore conclude that the

       police in this case acted reasonably when they arrested Nevil based on the

       Kentucky warrant accusing Nevil of violating his Kentucky probation, and we

       discern no violation of Nevil’s right to be free from unreasonable search and

       seizure.

[21]   We further conclude that the police reliance on the Kentucky warrant in the

       present case was, at the very least, in good faith. See Shotts, 925 N.E.2d at 725–

       26. The police did not arrest Nevil based on the unsworn word of an out-of-

       state police officer. They confirmed the presence of the warrant in the NCIC

       database. And, unlike in Shotts, here there has been no suggestion that the

       Kentucky warrant is invalid. But even if it was invalid, Shotts instructs us that

       the validity of the warrant is not to be challenged in the receiving state. See 925
N.E.2d at 724.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019   Page 12 of 14
[22]   In short, Nevil’s arrest in Indiana based on the Kentucky warrant alleging a

       probation violation was not invalid. Because his arrest was not invalid, Nevil’s

       challenge to the admissibility of his confession to the police, which is based on

       his claim that his arrest was invalid, necessarily fails.


                                        II. Sufficiency of the Evidence

[23]   Nevil also claims that the State presented insufficient evidence to support his

       conviction for murder. When reviewing a claim that the evidence is insufficient

       to support a conviction, we neither reweigh the evidence nor judge the

       credibility of the witnesses. Harrison v. State, 32 N.E.3d 240, 247 (Ind. Ct. App.

       2015) (citing McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)), trans. denied.

       Instead, we respect the exclusive province of the jury to weigh any conflicting

       evidence. Id. We consider only the probative evidence supporting the verdict

       and any reasonable inferences which may be drawn from this evidence. Id. We

       will affirm if the probative evidence and reasonable inferences drawn from the

       evidence could have allowed a reasonable jury to find the defendant guilty

       beyond a reasonable doubt. Id.


[24]   As noted above, Nevil’s argument regarding the sufficiency of the evidence

       supporting his conviction is premised on the presumption that his statement to

       the police was inadmissible. We have already determined otherwise. Thus,

       Nevil’s argument is misdirected.


[25]   Viewing the evidence favorable to the jury’s verdict, we can only conclude that

       Nevil’s conviction was supported by sufficient evidence. He was at the scene of

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019   Page 13 of 14
       the crime on the night of the fire; he located the victim’s wallet; he gave

       inconsistent statements as to how he heard about the fire; he suggested to the

       police that two other individuals were robbing people in the area; he lied about

       his whereabouts on the night of the crime; the victim’s blood was found on his

       shirt; and he confessed to killing Moore after getting into an argument. This is

       sufficient to support Nevil’s conviction for murder.


                                                 Conclusion

[26]   The trial court did not abuse its discretion by admitting Nevil’s confession to

       the police into evidence. Nevil’s claim that his statement was inadmissible

       because his arrest was invalid is unavailing. The Indiana police could properly

       arrest Nevil based upon the Kentucky warrant for a probation violation that

       was found in the NCIC database. Because his arrest was proper, Nevil’s

       argument fails. And because his statement was properly admitted, there was

       sufficient evidence to support his conviction for murder. We therefore affirm

       the judgment of the trial court.


[27]   Affirmed.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1497 | August 19, 2019   Page 14 of 14